Citation Nr: 0527145	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
veteran testified at a Travel Board hearing before the 
undersigned in November 2003; a transcript of the hearing is 
of record.  In May 2004, the Board remanded the case to the 
RO to conduct further development.  


FINDING OF FACT

It is not shown that the veteran's residuals of frostbite are 
related to service or to any cold injury therein.   


CONCLUSION OF LAW

Service connection for residuals of frost bite of both feet 
is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A November 2002 
letter (prior to the rating appealed) informed him of the 
type of evidence necessary to substantiate a claim for 
service connection.  It also explained that VA would make 
reasonable efforts to help obtain medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to support his claim with 
appropriate evidence.  A May 2004 letter clarified that VA 
was responsible for obtaining records from any federal agency 
and that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The January 2003 
rating decision, an April 2003 statement of the case (SOC) 
and a June 2005 supplemental SOC (SSOC) provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.    

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claim, the May 2004 letter 
also specifically asked him to submit any evidence in his 
possession that pertained to the claim.  While complete VCAA 
notice was not provided prior to the rating decision on 
appeal the veteran has had sufficient opportunity to respond 
after complete notice was given and the claim was 
readjudicated after complete notice was given.  He is not 
prejudiced by any notice timing deficiency because any such 
deficiency early in the process was cured by his having a 
full opportunity to participate in the adjudication/appeals 
process after notice was given.  No further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  VA also obtained the 
veteran's service medical records and, pursuant to the 
Board's May 2004 remand, obtained the veteran's service 
personnel records.  The veteran has not identified any 
additional evidence pertinent to his claim.  

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, the evidence does 
not establish that frostbite or trench foot was manifested in 
service and there is no evidence suggesting a nexus between 
service and current residuals of frostbite.  Consequently, an 
examination is not necessary.  

VA has met its assistance obligations.  No further assistance 
is required.  The claimant is not prejudiced by the Board's 
proceeding with appellate review.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Factual Background

Service personnel records show that the veteran served as a 
ground surveillance radar crewman and do not indicate that he 
had any foreign service.  Service medical records do not 
reveal any treatment for frostbite or trench foot.  On 
entrance examination the feet were normal.  On his report of 
medical history upon entrance, the veteran indicated that he 
had had foot trouble, but he did not clarify what type of 
problems he had experienced.  The only foot treatment noted 
in service was for blisters in May 1977 and for blisters and 
a fungal infection in August 1979.  On separation examination 
in August 1979, the feet were normal.  In his August 1979 
report of medical history, when asked whether he had ever 
had, or currently had foot trouble, the veteran indicated 
that he had had athletes' foot but did not list any other 
foot problems.  He also stated that he was in good health and 
was not taking any medications.    

A private medical record from February 1984 indicated that 
the veteran was hospitalized due to a three week history of 
frostbite of both feet, with varying degrees of damage to the 
toes of both feet.  As a result, part of the 1st and 2nd toes 
of the left foot had to be amputated.

In his February 2003 notice of disagreement (NOD), the 
veteran related that in October 1977 while on a REFORGER 
exercise in Germany, he became injured by frostbite or 
something akin to frostbite.  He was then put on bedrest with 
his feet elevated for the remainder of his time in Germany.  
In 1979, while on another REFORGER exercise, he again 
sustained the exact same injury, and was again placed on 
bedrest with elevation of the feet.  After service, in 1981, 
he had the same problem and followed the same treatment 
procedure but did not seek medical attention.  Then in 1983, 
he had the same problem in more severe form.  He was treated 
for frostbite of 8 toes and later had part of the 1st and 2nd 
toes on the left foot amputated.  He stated that he still had 
problems with his feet that he felt stemmed from the initial 
foot problems in service.  

On his June 2003 Form 9, the veteran indicated that has had 
problems with his feet ever since his trips to Germany 
because once the nerves of the feet are damaged, they never 
totally repair and are very susceptible to reinjury in 
similar situations.    

At his November 2003 Travel Board hearing, the veteran 
testified that during his REFORGER mission to Germany around 
October1977, he woke up one morning and his feet were numb 
and kind of burning.  He went to sick call (out in the 
field), and trench foot was diagnosed.  He was put on bedrest 
for the remainder of the mission, and remained on bedrest 
when he returned to Fort Riley, Kansas.  On his second 
REFORGER mission around January 1979, his feet became swollen 
and blistered.  He went to sick call, and frostbite was 
diagnosed.  He was put on bedrest, told to elevate his feet, 
and stayed on bedrest for the remainder of that mission.  
When he came back to Fort Riley, he was still on bedrest and 
was given crutches.  He was put on a profile that exempted 
him from marching and from doing PT.  Also, he could only 
wear gym shoes.  He was on the profile until sometime around 
March 1979.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record clearly contains evidence of current disability, 
as the veteran lost part of two toes due to frostbite in 
February 1984.  However, the record does not contain any 
documentation to support the veteran's claim that he suffered 
from trench-foot and frostbite in service.  His service 
separation examination found the veteran's feet to be normal, 
and his report of medical history at separation indicated 
only that he had had problems with athletes' foot.  

As the veteran claimed that he suffered trench-foot and 
frostbite injuries in Germany that resulted in his being 
placed on profile, the Board's May 2004 remand instructed the 
RO to obtain his service personnel records and any additional 
service medical records available.  The RO was successful in 
obtaining the veteran's service personnel records.   Neither 
the veteran's service personnel records nor his service 
medical records contain any information confirming that he 
was put on a profile for foot problems.  The records also do 
not document any travel or assignments to Germany or any 
other overseas destination.  Consequently, the pertinent 
available records provide no support for the veteran's 
contentions.

In summary, the evidence of record does not show a nexus 
between any current frostbite residuals and the veteran's 
military service.  While he may believe that his current 
bilateral frostbite residual foot disability is related to 
his alleged foot problems in service, as a layperson he is 
not competent to provide an opinion concerning medical nexus.  
Where competent evidence of medical causation is essential, 
lay statements alone are insufficient to establish a medical 
nexus.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992. 

Given that there is no documentation of trench-foot or 
frostbite in service and no competent (medical) evidence of a 
nexus between the current frostbite residuals and the 
veteran's, the preponderance of the evidence is against his 
claim.  Hence, it must be denied.  


ORDER

Service connection for residuals of frostbite of both feet is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


